Case 2:14-cv-00001-JMS-MJD Document 338-10 Filed 09/02/20 Page 1 of 1 PageID #: 6379




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

   BRIAN CARR, et al.,

                  Plaintiffs,                            No. 2:14-cv-00001-JMS-MJD

   v.

   MICHAEL CARVAJAL, DIRECTOR,
   FEDERAL BUREAU OF PRISONS,

                  Defendant.


               [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                           ATTORNEY’S FEES AND COSTS

          This matter having come before the Court on Plaintiffs Brian Carr, Mark Crenshaw, Tron

   Kent, and John Wilson (“Plaintiffs”) Motion for Attorney’s Fees and Costs, and the Court having

   reviewed Plaintiffs’ motion and the record in this case and for good cause shown, it is hereby:


   ORDERED that Plaintiffs’ Motion for Attorney’s Fees and Costs is hereby GRANTED.

   Plaintiffs are awarded fees in the amount of ____ and costs in the amount of ____.


          So Ordered.


          Dated: _____________

                                                Hon. Jane E. Magnus-Stinson, Chief Judge
                                                United States District Judge
